ORDER
STEVEN R. BOLSON of LINWOOD, who was admitted to the bar of this State in 1971, having pleaded guilty to running an illegal gambling business, in violation of 18 U.S.C.A. 1955(a)(1) and 2, and wire fraud, in violation of 18 U.S.C.A. 1343 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 6(b)(1), STEVEN R. BOLSON is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that STEVEN R. BOLSON be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that STEVEN R. BOLSON comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.